This is a suit to remove a cloud upon plaintiff's title to certain lands described in the complaint; to have an assessment on said lands for the year 1919 declared void and of no effect; to have set aside and declared null and void what is alleged to be a pretended sheriff's deed on tax foreclosure sale to defendants, and for other equitable relief. Every proceeding in relation to the tax, and, afterwards up to the tax foreclosure and sale, it attacked and questioned, and, as necessary in these cases, the pleadings are very lengthy so that it is impracticable to condense them here. A brief statement of the principal points involved is all that we shall attempt.
At the time the tax for 1919 was levied and the assessment made, the plaintiff Charles R. Peterson was the owner of the tract in controversy, being the *Page 292 
north 1/2 of the north 1/2 of the southeast 1/4 of the northwest 1/4 of section 4, township 18, south range 47 east, of the Willamette meridian, containing 10 acres, situate in Malheur county. The description of the tract appears on the tax roll as follows: N2 N2, SE4 NW4, section 4, township 18, range 47, number acres cultivated land 10, value cultivated land $700, value of improvements $600. There are two other tracts of uncultivated and standing land assessed against plaintiff, and, being range land, it is unnecessary to describe it particularly, but it will be referred to in another connection.
Having failed to pay the taxes, the tract became delinquent and in due course on December 5, 1923, a certificate of delinquency was issued to Malheur county. The certificate described the three tracts as follows:
Name of person to whom assessed, C.R. Peterson; description of property assessed:
  NE2 SE2, SE4 NW4, sec. or lot 4, twp. 18 Rawle 47. SE4 NW4, section 29, twp. 27, R. 37. Lot No. 2, and SW4 NE4, section 3, twp. 28 r. 37.
Taxes, $91.41, penalty, $4.56, interest, $37.37, total amount, tax penalty, interest and costs, $133.07.
On January 30, 1925, Malheur county filed its application in the circuit court to foreclose the tax certificate of delinquency issued by the tax collector (sheriff) of Malheur county for unpaid and delinquent taxes for the year 1919, and therein appears practically the same descriptions as the last foregoing and the same total amount of tax. The petition included the names of all delinquent numbering about 200 persons.
Thereafter an affidavit for publication of summons was made and entered on January 31 1924, and an *Page 293 
order for publication of summons entered January 31, 1924, which said order for publication of summons provided that service should be made upon the defendants by publication of summons for six consecutive weeks and seven publications in The Ontario Argus and that the date of the first publication should be February 7, 1924, and that the date of the last publication should be March 20, 1924; that summons was published as against the plaintiff in the same manner and form as described in the preceding paragraph; that thereafter and on the 27th day of June, 1924, the circuit court of Malheur county, Oregon, made and entered an order of default, findings of fact, conclusions of law and decree and did in said decree order and adjudge that the clerk of said court should make a certified copy of said decree as an order for the sale of said tracts of land included in said suit, and that said certified copy of said decree should be authority to the sheriff of Malheur county, Oregon, to sell said property described in said decree, and that such decree provided that the person offering to pay the amount due on each tract or lot for the least quantity thereof should be the purchaser of such quantity which should be taken from the east side of such tract or lot and the remainder thereof should be discharged from the lien and in determining such piece or parcel of such lot or tract a line should be drawn due north and south far enough west of the eastern point or tract to make the requisite quantity.
Thereafter the clerk issued an order, with a certified copy of the order of the court attached, directing the sheriff to make sale of the property. In the certified copy the figures "1918" are used instead of the *Page 294 
figures "1919" thus making it appear that the sale should be for delinquent certificates for 1918 instead of 1919.
The sheriff gave the customary notice, specifying that it was delinquent taxes of 1919, and there is no question as to the form of the notices, their contents, or posting of the same. The date of the sale was July 26, 1924, and seems to have been continued from day to day until the 30th day of August, 1924, when the property was sold to defendant David Graham for the amount of the taxes, penalties and costs. Andrew Graham, brother of defendant David Graham, acted as his agent at the bidding and there was no other bidder. The sale was more than six months after the first publication of summons and 47 days after the first publication of notice of sale. The amount bid was $494.78, being the taxes for 1919, and succeeding taxes, up to the time of sale and costs and statutory penalties. On the same day the sheriff executed a deed to Graham following the requirements of O.L., § 4355, in form.
MODIFIED. REHEARING DENIED.
We have carefully examined the transcript and able briefs in this case, and are of the opinion that the assessment is valid; that the description of the property, although somewhat carelessly made, is valid; that the complaint on foreclosure is valid; and that the order of sale is apparently regular on its face, but we find an insuperable objection to the sale itself.
The sheriff was not armed with the necessary authority to sell the property for the taxes of 1919. *Page 295 
§ 4354, O.L., after providing for the preliminary proceedings on foreclosure of tax certificates, contains, inter alia, the following provisions:
"The court shall give judgment and decree for such taxes, assessments, penalties, interest and costs, as shall appear to be due upon the several lots or tracts described in said summons and application for judgment and decree, and such judgment and decree shall be a several judgment against and lien upon each tract or lot, or part of a tract or lot, for each kind of tax or assessment included therein, including all penalties, interest and costs and such several judgments and decrees shall draw and bear interest at the same rate from the date of entry thereof as judgments or decrees for the payment of money under the laws of this state, and the court shall order and direct the clerk to make out and enter an order for the sale of such real property against which such judgment and decree is made, or vacate and set aside the certificate of delinquency or make such other order, judgment or decree as in law and equity may be just. Said order shall be signed by the judge, and a certified copy of such order, together with a list of the property therein ordered sold, shall be delivered to the sheriff of the county, and shall be full and sufficient authority for him to proceed to sell said property, * * *."
Now the certified copy, the original of which was signed by the judge, contains a direction to the sheriff to sell the property described for the taxes of 1918 instead of 1919 as it should have done. Giving full credit, notwithstanding the erasure of the figure "8" and the insertion of the figue "9" in the original, the fact remains that in the alleged copy, attached to the clerk's order, there was not only an entire omission to direct him to sell for the delinquencies of 1919 but a positive direction to sell for the delinquencies of 1918, which, as to this property, did not exist. *Page 296 
The order is the sheriff's writ of execution, and, though he disregarded the injunction of the writ and sold for the taxes of 1919, in spite of it, he could not be wiser than his writ and the sale was void. The sale is subsequent to the foreclosure decree and is not protected by it, and the sale conveyed no title. However, it has had the good effect of compelling Peterson to pay his delinquent taxes, and as the defendant has received all the money expended by him in paying plaintiff's delinquencies, he is not seriously harmed.
The decree will be modified so that upon the payment to defendants of the sum tendered by plaintiff, the sale will be set aside and declared void and of no effect, and as both parties are more or less in fault neither will recover costs here or in the court below.
MODIFIED. REHEARING DENIED.
BEAN, RAND and ROSSMAN, JJ., concur.